    Case: 1:17-cv-04047 Document #: 57 Filed: 07/17/19 Page 1 of 16 PageID #:658




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 RANDY RICHARDSON,                            )
                                              )
                 Plaintiff,                   )           Case No. 17-cv-4047
                                              )
         v.                                   )           Judge Robert M. Dow, Jr.
                                              )
 DIVERSIFIED CONSULTANTS, INC.,               )
                                              )
                 Defendant.                   )
                                              )
                                              )

                              MEMORANDUM OPINION AND ORDER

        Before the Court is Plaintiff’s motion for summary judgment [31] and Defendant’s

cross-motion for summary judgment [41]. For the reasons set forth below, Plaintiff’s motion for

summary judgment [31] is denied and Defendant’s cross-motion for summary judgment [41] is

granted. Judgement shall be entered against Plaintiff and in favor of Defendant. Civil case

terminated.

   I.         Background

        Plaintiff Randy Richardson, a former customer of Verizon [43 (Def.’s Stmt. of Facts), at

¶ 1], brings this action under the Fair Debt Collection Practices Act (“FDCPA”) based on a letter

sent to him regarding an alleged debt associated with his Verizon account. Plaintiff is a natural

person who used the account associated with the alleged debt solely for personal purposes and did

not use the account to buy goods for resale. [32 (Pl.’s Stmt. of Facts), at ¶ 6.] Defendant

Diversified Consultants, Inc. (“Diversified”) is a Florida corporation that maintains a registered

agent in Illinois. [Id. at ¶ 2.] The alleged debt consisted of Plaintiff’s unpaid expenses for goods

and services used for personal, family, or household purposes owed to Verizon, which went unpaid
    Case: 1:17-cv-04047 Document #: 57 Filed: 07/17/19 Page 2 of 16 PageID #:659




due to Plaintiff’s financial difficulties. [Id. at ¶ 7.] The alleged debt was defaulted at the time

Defendant was hired or retained for collection. [Id. at ¶ 9.]

        Defendant contends that Plaintiff entered into an agreement titled “My Verizon Wireless

Costumer Agreement” on December 6, 2013 (the “Agreement”). [43 (Def.’s Stmt. of Facts), at

¶ 1.] However, the Agreement does not include Plaintiff’s name, account number, or signature.

[46 (Pl.’s Resp. to Def.’s Stmt. of Facts), at ¶ 1.] Meryl Friedman, a senior paralegal at Verizon

Corporation Resources Group LLC, submitted an affidavit averring that it is Verizon’s policy to

provide each subscriber a copy of the customer agreement prior to the initiation of service. [43-1

(Freidman Aff.), at ¶ 5.] According to the affidavit, the customer agreement associated with

Plaintiff’s account provided that one method by which a customer accepts the terms of the

agreement is by activating his service. [Id.] Verizon’s records indicate that Plaintiff activated his

service on December 6, 2013.        [Id. at ¶ 6.]       Attached as an exhibit to the affidavit is a

correspondence dated January 8, 2014 that was mailed to Plaintiff following the initiation of

service for his account and that enclosed a copy of the Agreement. [Id.; 43-1 (Def.’s Ex. A-2), at

9-10.] The Agreement provides that if a customer “fail[s] to pay on time and Verizon Wireless

refers [the] account(s) to a third party for collection, a collection fee will be assessed and will be

due at the time of the referral to the third party. The fee will be calculated at the maximum

percentage permitted by applicable law, not to exceed 18 percent.” [43 (Def.’s Stmt. of Facts), at

¶ 7.]

        Plaintiff failed to make all agreed payments to Verizon pursuant to the Agreement. [43

(Def.’s Stmt. of Facts), at ¶ 6.] Verizon placed Plaintiff’s account with Defendant for collection

on January 27, 2016 with a balance of $726.89. [43 (Def.’s Stmt. of Facts), at ¶ 8.] Pursuant to




                                                    2
    Case: 1:17-cv-04047 Document #: 57 Filed: 07/17/19 Page 3 of 16 PageID #:660




the terms of the Agreement,1 the $726.89 balance placed with Defendant included an 18%

collection fee on the $616.01 principal balance, or $110.88. [Id. at ¶ 9.] This collection fee was

immediately due at the time of the referral to Defendant and entailed no discretion by Defendant.

[Id.] Defendant charges Verizon an 18% commission on collected accounts. [Id. at ¶ 10.]

Defendant contends that the collection fee assessed to Plaintiff’s account by Verizon was to

reimburse it for this cost. [Id.] Verizon reported Plaintiff’s account to the credit reporting agencies

with an open balance of $616.01, which was the outstanding principal balance owed on the account

at the time the account was assigned to collection. [Id. at ¶ 11.] Verizon does not include collection

costs in its reporting of accounts. [Id.]

        On January 29, 2016, Defendant mailed a letter regarding Plaintiff’s account to Plaintiff at

843 Staghorn Lane, Apartment 301, North Aurora, Illinois 60542-1443. [Id. at ¶ 12.] The letter

provided Plaintiff’s account number with Verizon, a “Principal Balance” of $616.01, “Collection

Costs” of $110.88, and a “Current Balance” of $726.89. [Id.] Plaintiff resided at that address and

received the letter.2 [Id.] On May 27, 2016, Defendant mailed a second letter to Plaintiff

(hereinafter, the “Letter”) regarding the account at the same address. [Id. at ¶ 13.] The Letter

provided a “Current Balance” of $726.89. [Id.]




1
  The Court recognizes that Plaintiff disputes that the Agreement applied to his account. The Court
addresses the substance of that argument below. However, whether the Agreement actually applied to
Plaintiff’s account represents a different question than whether the collection fee properly was calculated
under the terms of the Agreement. Because Plaintiff has not identified any other basis for disputing this
fact, the Court deems it admitted. The Court does the same for other facts disputed only on the ground that
Defendant has not shown that the Agreement applied to Plaintiff’s account.
2
  In his response to Defendant’s Statement of the Facts, Plaintiff responds that this fact is undisputed but
argues that Defendant fails to offer any “proof that Plaintiff actually received the confirmation letter and a
copy of the Customer Agreement.” [46 (Pl.’s Resp. to Def.’s Stmt. of Facts), at ¶ 12.] However, in so
doing, Plaintiff cites to Plaintiff’s deposition testimony indicating that he did not remember receiving an
earlier letter. In any event, the fact that Plaintiff does not remember receiving a letter does not establish
that he did not receive the letter.

                                                      3
      Case: 1:17-cv-04047 Document #: 57 Filed: 07/17/19 Page 4 of 16 PageID #:661




        When asked what this lawsuit was about during his deposition, Plaintiff testified that it was

about Defendant sending him a letter regarding a debt he already had paid. [43-3 (Pl.’s Dep. Tr.),

at 6:22-8:14.] Plaintiff made similar statements throughout his deposition. [Id. at 34:9-19, 40:6-

18, 41:18-23, 60:23-61:13, 88:3-7.]        Plaintiff disputes Defendant’s characterization of this

testimony but fails to explain how Defendant’s characterization is inaccurate. [46 (Pl.’s Resp. to

Def.’s Stmt. of Facts), at ¶ 14.] Instead, Plaintiff cites to a portion of Plaintiff’s deposition

testimony in which Plaintiff testified that his receipt of the Letter caused him stress because he did

not believe that he owed the money. [Id.]

II.     Legal Standard

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A genuine dispute as to any material fact exists if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). In determining summary judgment motions, “facts must be viewed in the light

most favorable to the nonmoving party only if there is a ‘genuine’ dispute as to those facts.” Scott

v. Harris, 550 U.S. 372, 380 (2007). However, the Court will not draw inferences that are

“supported by only speculation or conjecture,” Williams v. Brooks, 809 F.3d 936, 944 (7th Cir.

2016) (quoting Argyropoulos v. City of Alton, 539 F.3d 724, 732 (7th Cir. 2008)) (internal citations

omitted), and “[c]onclusory allegations alone cannot defeat a motion for summary judgment.”

Thomas v. Christ Hosp. & Med. Ctr., 328 F.3d 890, 892 (7th Cir. 2003). The party seeking

summary judgment has the burden of establishing that there is no genuine dispute as to any material

fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).3


3
 Generally, the Court deals with cross-motions for summary judgment one at a time, construing all facts
and drawing all reasonable inference in favor of the non-moving party. Black Earth Meat Mkt., LLC v. Vill.

                                                    4
    Case: 1:17-cv-04047 Document #: 57 Filed: 07/17/19 Page 5 of 16 PageID #:662




        Summary judgment is proper where “the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter of law.” Gibbs

v. Lomas, 755 F.3d 529, 536 (7th Cir. 2014) (quoting Jewett v. Anders, 521 F.3d 818, 821 (7th Cir.

2008)). “A party asserting that a fact cannot be or is genuinely disputed must support the assertion

by: (A) citing to particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations (including those made for

purposes of the motion only), admissions, interrogatory answers, or other materials; or

(B) showing that the materials cited do not establish the absence or presence of a genuine dispute,

or that an adverse party cannot produce admissible evidence to support the fact.” Fed. R. Civ.

P. 56(c)(1). “The court need consider only the cited materials, but it may consider other materials

in the record.” Fed. R. Civ. P. 56(c)(3).

        “Once a party has made a properly-supported motion for summary judgment, the opposing

party may not simply rest upon the pleadings but must instead submit evidentiary materials that

‘set forth specific facts showing that there is a genuine issue for trial.’” Harney v. Speedway

SuperAmerica, LLC, 526 F.3d 1099, 1104 (7th Cir. 2008) (quoting Fed. R. Civ. P. 56(e)); see also

Anderson, 477 U.S. at 250. A genuine issue of material fact exists if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. The

party seeking summary judgment has the burden of establishing the lack of any genuine issue of

material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). In evaluating a motion for

summary judgment, the Court will construe all facts in the light most favorable to the nonmoving



of Black Earth, 834 F.3d 841, 847 (7th Cir. 2016). Because the disputed issues in this case center on legal
issues, the Court does not do so here. To the extent that inferences could be made, the Court has made
inferences in favor of Plaintiff, whose claims nonetheless fail.

                                                    5
       Case: 1:17-cv-04047 Document #: 57 Filed: 07/17/19 Page 6 of 16 PageID #:663




party and draw all reasonable inferences in favor of the nonmoving party. Bell v. Taylor, 827 F.3d

699, 704 (7th Cir. 2016).

III.     Analysis

         A.     Standing

         Defendant argues that this case should be dismissed because Plaintiff lacks standing to

pursue his claims. Specifically, Defendant argues that Plaintiff fails to allege an injury-in-fact. To

establish Article III standing, “a plaintiff must show (1) [he] has suffered an ‘injury in fact’ that is

(a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the

injury is fairly traceable to the challenged action of the defendant; and (3) it is likely, as opposed

to merely speculative, that the injury will be redressed by a favorable decision.” Friends of the

Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000); Spokeo, Inc. v.

Robins, 136 S.Ct. 1540 (2016). In Spokeo, the Supreme Court held that “Article III standing

requires a concrete injury even in the context of a statutory violation.” 136 S. Ct. 1540, 1549

(2016), as revised (May 24, 2016). The injury also must be particularized, meaning that it must

“affect the plaintiff in a personal and individual way.” Id. (citation and internal quotation marks

omitted).

         Here, Defendant argues that Plaintiff has not established any concrete injury. In support

of that argument, Defendant cites to deposition testimony indicating that Plaintiff misunderstands

the conduct challenged in this lawsuit. Specifically, Plaintiff testified that this lawsuit is based on

Defendant seeking to recover a debt that he already had paid. [42, at 24-25 (collecting deposition

testimony).] Plaintiff raises two arguments in response. First, Plaintiff argues that the FDCPA

created new, private rights authorizing plaintiffs to sue based on the violation of the FDCPA alone.




                                                   6
    Case: 1:17-cv-04047 Document #: 57 Filed: 07/17/19 Page 7 of 16 PageID #:664




Second, Plaintiff argues that even after Spokeo, Courts consistently have held that actual damages

are not required to establish an FDCPA claim.

        Although the Court agrees with Plaintiff’s statement of the law with respect to the latter

argument, Gomez v. Portfolio Recovery Assocs., LLC, 2016 WL 3387158, at *4 (N.D. Ill. June 20,

2016), the argument misses the mark. Defendant does not argue that Plaintiff lacks standing

because he fails to establish actual damages. Rather, Defendant argues that Plaintiff lacks standing

because he cannot establish that he suffered any concrete harm as a result of Defendant’s purported

violations of the FDCPA.

        The Court finds unpersuasive Plaintiff’s argument that any violation of the FDCPA is

enough to establish standing. The Court recognizes that “Congress is ‘well positioned to identify

intangible harms that meet minimum Article III requirements[.]’” Bass v. I.C. Sys., Inc., 316 F.

Supp. 3d 1047, 1050 (N.D. Ill. 2018) (quoting Spokeo, 136 S.Ct. at 1549). Still, as the Supreme

Court explained in Spokeo, “Congress’ role in identifying and elevating intangible harms does not

mean that a plaintiff automatically satisfies the injury-in-fact requirement whenever a statute

grants a person a statutory right and purports to authorize that person to sue to vindicate that right.”

Spokeo, 136 S. Ct. at 1548. Thus, the Seventh Circuit has held that a plaintiff lacks standing when

he has suffered “a statutory violation completely removed from any concrete harm or appreciable

risk of harm.” Groshek v. Time Warner Cable, Inc., 865 F.3d 884, 887 (7th Cir. 2017), cert. denied,

138 S. Ct. 740 (2018).4



4
  The Court recognizes that the Seventh Circuit actually concluded that the Plaintiff in Groshek lacked
standing to bring a claim under the Fair Credit Reporting Act. The plaintiff in Groshek brought a claim
under the FCRA based on a statutory requirement that a disclosure form be in a document that consists
solely of the disclosure. Groshek, 865 F.3d at 886. The Seventh Circuit held that the plaintiff lacked
standing because the FCRA did not seek to protect plaintiff “from the kind of harm he clam[ed] he suffered,
i.e., receipt of a non-compliant disclosure.” Id. at 888. In other words, the statutory violation was one of
form, not substance. In this case, on the other hand, “[t]he FDCPA undoubtedly provides consumers with

                                                     7
    Case: 1:17-cv-04047 Document #: 57 Filed: 07/17/19 Page 8 of 16 PageID #:665




        Indeed, in Evans v. Portfolio Recovery Assocs., LLC, the Seventh Circuit based its

conclusion that plaintiffs in that FDCPA case had standing on the fact that the plaintiffs alleged “a

risk of concrete harm.” 889 F.3d 337, 346 (7th Cir. 2018). Specifically, the plaintiffs “pointed to

the risk of financial harm as a result of credit reporting agencies lowering their credit score.” Id.

If all plaintiffs had to do was allege a violation of the FDCPA, then this standing analysis would

not have been necessary. An abstract violation of the FDCPA alone is insufficient to establish

standing. Plaintiff “cannot demonstrate standing simply by pointing to [Defendant’s] procedural

violation.” Casillas v. Madison Ave. Assocs., Inc., 2019 WL 2353211, at *2 (7th Cir. June 4,

2019). Rather, Plaintiff “must show that the violation harmed or ‘presented an “appreciable risk

of harm” to the underlying concrete interest that Congress sought to protect.’” Id. (quoting

Groshek, 865 F.3d at 887).

        That being said, the receipt of a communication misrepresenting the character of the debt

(here, the amount owed) is the kind of injury that Congress sought to prevent through the FDCPA.

“Such an injury falls squarely within the ambit of what Congress gave consumers in the FDCPA:

‘a legally protected interest in certain information about debts,’ with ‘deprivation of information

about one’s debt (in a communication directed to the plaintiff consumer) a cognizable injury.’”

Pierre v. Midland Credit Mgmt., Inc., 2017 WL 1427070, at *4 (N.D. Ill. Apr. 21, 2017) (quoting

Saenz v. Buckeye Check Cashing of Illinois, 2016 WL 5080747, at *1-2 (N.D. Ill. Sept. 20, 2016)).

The Court recognizes that Plaintiff’s deposition testimony indicates that Plaintiff found the Letter

to be misleading because he believed he already had paid the debt, not because he was confused

about the balance listed. Plaintiff’s misunderstanding of this fundamental point in his case

suggests that this case may be lawyer driven. As other courts have stressed, the use of consumer


a concrete interest in receiving accurate information about their debts.” Marquez v. Weinstein, Pinson &
Riley, P.S., 2017 WL 4164170, at *3 (N.D. Ill. Sept. 20, 2017).

                                                   8
    Case: 1:17-cv-04047 Document #: 57 Filed: 07/17/19 Page 9 of 16 PageID #:666




protection statutes as tools to benefit lawyers—not consumers—raises concerns. See Sulaiman v.

Biehl & Biehl, Inc., 2016 WL 5720476, at *1 (N.D. Ill. Sept. 30, 2016) (“Cases brought to enforce

consumer rights established by statutes such as the [FDCPA] are sometimes criticized as

lawyer-driven vehicles that have more to do with efforts to obtain attorney’s fees than they do with

providing relief to the plaintiff-consumers.” (collecting authorities)); see also In re WorldCom,

Inc. Sec. Litig., 219 F.R.D. 267, 285-86 (S.D.N.Y. 2003) (recognizing that “the minimal recovery

available to each plaintiff under the FDCPA creates legitimate concern regarding client control of

the litigation”). Still, Plaintiff received the Letter that allegedly misrepresented the amount of the

debt owed. This is an injury of the kind Congress sought to protect against through the FDCPA.

Bernal v. NRA Grp., LLC, 318 F.R.D. 64, 72 (N.D. Ill. 2016) (holding that Plaintiff had standing

to challenge misleading communication sent to him because the communication violated his “right

to be free from such misleading communications”). Accordingly, Plaintiff has standing to pursue

his claims. The Court therefore turns to the merits of Plaintiff’s claims.

       B.      Fair Debt Collection Practices Act Claim

       Plaintiff brings a claim under the FDCPA based on Defendant’s attempt to collect $110.89

in collection fees that Plaintiff contends Defendant was not entitled to collect by law. Specifically,

Plaintiff argues that there was no agreement between Plaintiff and Verizon that authorized the

collection of the fees charged. To state a claim under the FDCPA, Plaintiff must allege facts

sufficient to establish that (1) Defendant qualifies as a debt collector as defined in the Act; (2) the

actions complained of were taken in connection with the collection of any debt; and

(3) Defendant’s actions violated one or more substantive provisions of the FDCPA. Gburek v.




                                                  9
   Case: 1:17-cv-04047 Document #: 57 Filed: 07/17/19 Page 10 of 16 PageID #:667




Litton Loan Servicing LP, 614 F.3d 380, 384 (7th Cir. 2010). Both parties have moved for

summary judgment on Plaintiff’s FDCPA claim.

               i.      Controlling Agreement

       Defendant argues that it did not violate the FDCPA because it had a contractual right to

collect the fees charged. Plaintiff responds that the Defendant lacks proof that the Agreement

identified by Defendant governed Plaintiff’s account, noting that the Agreement does not include

Plaintiff’s name, account number, or signature. While the Agreement itself does not include

information linking the Agreement to Plaintiff or his account, Defendant produced correspondence

indicating that the Agreement was sent to Plaintiff following the initiation of service for his

account. [43-1, at 9-10.] The correspondence references Plaintiff’s name and his account number.

[Id.] Plaintiff further argues that Defendant has not presented any evidence that Plaintiff received

the correspondence and the copy of the Agreement. However, “absent evidence to the contrary,

an individual is presumed to have received mail properly sent.” United States v. Miller, 661 F.

App’x 445, 448 (7th Cir. 2016) (citing Joshi v. Ashcroft, 389 F.3d 732, 735 (7th Cir. 2004); Bosiger

v. U.S. Airways, 510 F.3d 442, 452 (4th Cir. 2007)).

       Plaintiff does not appear to dispute that he entered into an agreement with Defendant (as it

is undisputed that Plaintiff failed to make all agreed payments to Verizon pursuant to the

Agreement). [46 (Pl.’s Resp. to Def.’s Stmt. of Facts), at ¶ 6.] Still, without citation, Plaintiff

argues that the “only agreement that can be proven to apply to Plaintiff’s account would be an

agreement containing such identifiers.” [45, at 2.] The Court concludes that such a position is

inconsistent with the realities of modern society, in which parties agree to general terms and




                                                10
   Case: 1:17-cv-04047 Document #: 57 Filed: 07/17/19 Page 11 of 16 PageID #:668




conditions. See, e.g., Sgouros v. TransUnion Corp., 817 F.3d 1029, 1034, 1036 (7th Cir. 2016)

(discussing “newer forms of contracting”).

       Plaintiff argues that Defendant lacks proof that the Agreement it submitted to the Court

governed Plaintiff’s account. But, as discussed above, the fact that the Agreement was sent to

Plaintiff after he initiated service for his account supports the conclusion that the Agreement

governs. Furthermore, while Plaintiff submits that Defendant fails properly to authenticate the

agreement, Plaintiff fails entirely to explain why the affidavit submitted by Ms. Friedman is

insufficient for that purpose. Because Plaintiff has not adequately presented the argument, the

argument is waived. “It is not the obligation of [the] court to research and construct the legal

arguments open to parties, especially when they are represented by counsel.” Beard v. Whitley

Cty. REMC, 840 F.2d 405, 408-09 (7th Cir. 1988); see also Schaefer v. Universal Scaffolding &

Equip., LLC, 839 F.3d 599, 607 (7th Cir. 2016) (“Perfunctory and undeveloped arguments are

waived, as are arguments unsupported by legal authority.” (citation omitted)).

       In sum, Defendant has submitted evidence supporting the conclusion that the Agreement

is the governing document. Absent evidence to the contrary, there is no issue of material fact and

the Court concludes that the Agreement governs. Burrell v. City of Mattoon, 378 F.3d 642, 646

(7th Cir. 2004) (“[W]here the party seeking summary judgment has supported its recitation of facts

with citations to depositions and other record materials, an adverse party may not rest upon the

mere allegations or denials of the adverse party’s pleading, but the adverse party’s response, by




                                               11
    Case: 1:17-cv-04047 Document #: 57 Filed: 07/17/19 Page 12 of 16 PageID #:669




affidavits or as otherwise provided in this rule, must set forth specific facts showing that there is a

genuine issue for trial.” (internal quotation marks and citations omitted)).

                ii.      Penalty Clause

        Plaintiff argues that even if the Court concludes the Agreement applies in this case,

Defendant nonetheless is liable under the FDCPA because the provision in the Agreement

authorizing the collections fees was an improper penalty clause.5 “In interpreting contract

provisions that specify damages, Illinois law draws a distinction between liquidated damages,

which are enforceable, and penalties, which are not.” Checkers Eight Ltd. P’ship v. Hawkins, 241

F.3d 558, 561-62 (7th Cir. 2001) (citing Lake River Corp. v. Carborundum Co., 769 F.2d 1284,

1289 (7th Cir. 1985)). “[W]hen the sole purpose of the clause is to secure performance of the

contract, the provision is an unenforceable penalty.” Id. at 562 (citing Am. Nat’l Bank & Trust Co.

of Chi. v. Reg’l Transp. Auth., 125 F.3d 420, 440 (7th Cir. 1997)). “A clause is a liquidated

damages provision if: (1) the actual damages from a breach are difficult to measure at the time the

contract was made; and (2) the specified amount of damages is reasonable in light of the anticipated

or actual loss caused by the breach.” Id. (citations omitted). “If the amount of damages is invariant

to the gravity of the breach, the clause is probably not a reasonable attempt to estimate actual

damages and thus is likely a penalty.” Id. (citations omitted). “Whether a provision is a penalty

clause is an issue of law[.]” Id. (citing American Nat’l Bank & Trust, 125 F.3d at 439.).

        The Agreement provides that if Plaintiff “fail[s] to pay on time and Verizon Wireless refers

your account(s) to a third party for collection, a collection fee will be assessed and will be due at

the time of the referral to the third party. The fee will be calculated at the maximum percentage



5
 The Court notes that Plaintiff actually argues that the relevant provision is an improper liquidated damages
clause. However, as discussed below, liquidated damages clauses are permitted under Illinois law while
penalty clauses are not.

                                                     12
   Case: 1:17-cv-04047 Document #: 57 Filed: 07/17/19 Page 13 of 16 PageID #:670




permitted by applicable law, not to exceed 18 percent.” [43 (Def.’s Stmt. of Facts), at ¶ 7.]

Plaintiff argues that this provision amounts to an improper penalty clause because the

percentage-based collection fee is merely a penalty designed (1) to punish Plaintiff’s non-

performance, or (2) to be used as a threat to secure Plaintiff’s performance. [35, at 16-17.] Given

that Defendant charges Verizon an eighteen percent commission on collected accounts [43 (Def.’s

Stmt. of Facts), at ¶ 10], even drawing all reasonable inferences in favor of Plaintiff, the Court sees

no basis for concluding that the percentage-based collection fee served such improper purposes.

       Curiously, Plaintiff asserts that “it would be impossible for Verizon to charge Plaintiff a

reasonable estimate of the cost of Defendant’s collection efforts at a time when Defendant had not

even begun attempting to collect the alleged debt from Plaintiff” because “Defendant does not get

paid for its collection efforts unless and until it recovers a payment from a consumer.” [35, at 17.]

This assertion actually supports Defendant’s position that the provision at issue is not an improper

penalty clause because it supports the conclusion that the actual damages from a breach were

difficult to measure at the time the contract was made. Furthermore, Plaintiff does not offer any

argument as to why the provision is not reasonable in light of the anticipated or actual loss caused

by the breach.

       Although Illinois courts have concluded that liquidated damages provisions “must be for a

specific amount for a specific breach,” Med+Plus Neck & Back Pain Ctr., S.C. v. Noffsinger, 726

N.E.2d 687, 693 (Ill. App. Ct. 2000), Illinois courts have held that this standard is satisfied by

percentage-based liquidated damages provisions. See, e.g., Jameson Realty Grp. v. Kostiner, 813

N.E.2d 1124, 1132 (Ill. App. Ct. 2004). The Court therefore concludes that the relevant provision

is not an improper penalty clause.




                                                  13
   Case: 1:17-cv-04047 Document #: 57 Filed: 07/17/19 Page 14 of 16 PageID #:671




               iii.    Otherwise Not Authorized by the Agreement

       Plaintiff further argues that the Agreement does not bar his FDCPA claim because

Defendant’s imposition of percentage-based collection fees did not bear any relation to the actual

costs of collection. According to Plaintiff, “it is a violation of § 1692e and § 1692f of the FDCPA

to add a collection fee to a consumer’s debt where that fee is merely based on a percentage of the

remaining obligation rather than on the actual costs of collection, especially where the consumer

only agreed to pay the actual costs of collection and/or the actual collection agency fees[.]” [35

(Pl.’s Br.), at 15.] However, the Agreement expressly permits the imposition of percentage-based

collection fees. Specifically, the Agreement provides that “a collection fee [would] be assessed

and [would] be due at the time of the referral to the third party” if Plaintiff failed to pay on time

and Verizon referred his account “to a third party for collection.” [43 (Def.’s Stmt. of Facts), at

¶ 7.] Pursuant to the Agreement, the fee would “be calculated at the maximum percentage

permitted by applicable law, not to exceed 18 percent.” [Id.]

       Although Plaintiff argues that such percentage-based collection fees are improper, courts

have only so held when the collection fees were not expressly authorized by the controlling

agreement. See, e.g., Seeger v. AFNI, Inc., 548 F.3d 1107, 1112 (7th Cir. 2008) (“Neither a law

expressly permitting a collection fee on behalf of a person in the position of a seller of cellular

telephone services nor an agreement between the class members and their cellular providers exists

here.”); Bradley v. Franklin Collection Serv., Inc., 739 F.3d 606, 609 (11th Cir. 2014) (contractual

agreement did not require plaintiff “to pay a collection agency’s percentage-based fee where that

fee did not correlate to the costs of collection”). Furthermore, Defendant actually did earn an

eighteen percent commission on amounts collected as Defendant charges Verizon an eighteen

percent commission on collected accounts. [43 (Def.’s Stmt. of Facts), at ¶ 10.] Because the



                                                 14
   Case: 1:17-cv-04047 Document #: 57 Filed: 07/17/19 Page 15 of 16 PageID #:672




collection fees in this case were authorized by the Agreement, the imposition of percentage-based

collection fees does not violate the FDCPA.

               iv.     Otherwise Misleading

       Plaintiff argues that—even if the collection fee was authorized—Plaintiff still has a claim

under the FDCPA because Defendant misrepresented the character of the debt by failing clearly

to indicate that the balance listed included both the original obligation and the collection fee.

Defendant argues that Plaintiff waived this argument by raising it in his reply brief. Although

Plaintiff raised the argument in his reply in support of his motion for summary judgment, that brief

also was Plaintiff’s response to Defendant’s motion for summary judgment. Defendant therefore

still had an opportunity to respond to the argument. Under these circumstances, the Court normally

would find that Plaintiff did not waive the argument simply because Plaintiff failed to raise it in

his opening brief. CHC Cobrasource, Inc. v. Mangrove Cobrasource, Inc., 2012 WL 1952930, at

*1 (N.D. Ill. May 30, 2012) (“Although a party generally waives an argument that it raises for the

first time on reply, [plaintiff] did not do so here because Defendants had an opportunity to respond

to the argument.”). However, Defendant does not argue that the Court should find waiver simply

because the issue was raised in Plaintiff’s reply/response brief. Defendant argues that Plaintiff

waived the argument by waiting to raise it at all in this litigation until the summary judgment stage.

       A party cannot advance a new legal theory for the first time in response to a summary

judgment motion. Anderson v. Donahoe, 699 F.3d 989, 998 (7th Cir. 2012) (collecting cases); see

also Abuelyaman v. Illinois State Univ., 667 F.3d 800, 814 (7th Cir. 2011) (affirming decision

granting summary judgment in defendant’s favor on theory of retaliation first raised by plaintiff in

response to summary judgment). Although the complaint references the balance identified on the

challenged letter, the complaint also indicates that Plaintiff’s FDCPA claim is based on the theory



                                                 15
   Case: 1:17-cv-04047 Document #: 57 Filed: 07/17/19 Page 16 of 16 PageID #:673




that the balance identified improperly was inflated. There is no indication in the complaint that

Plaintiff is proceeding on the theory that the balance should have been broken down. Plaintiff may

not amend his complaint through arguments raised in opposition to a motion for summary

judgment. Grayson v. O’Neill, 308 F.3d 808, 817 (7th Cir. 2002). The Court therefore grants

Defendant’s motion for summary judgment and denies Plaintiff’s motion for summary judgment

on Plaintiff’s FDCPA claim.

       C.      ICAA Claim

       Plaintiff does not move for summary judgment on his claim under the Illinois Collection

Agency Act (“ICAA”). Defendant, on the other hand, does move for summary judgment on

Plaintiff’s ICAA claim, arguing that there is no private cause of action under that statute. Plaintiff

failed to respond to the argument and therefore has waived any response. Hassebrock v. Bernhoft,

815 F.3d 334, 342 (7th Cir. 2016). In any event, Defendant’s argument for dismissing Plaintiff’s

ICAA claim is supported by caselaw. Johnson v. Alltran Educ., LP, 2018 WL 2096374, at *10

(N.D. Ill. May 7, 2018) (collecting cases). The Court therefore grants summary judgment in favor

of Defendant on Plaintiff’s ICAA claim.

IV.    Conclusion

       For the reasons set forth above, Plaintiff’s motion for summary judgment [31] is denied

and Defendant’s cross-motion for summary judgment [41] is granted. Judgement shall be entered

against Plaintiff and in favor of Defendant. Civil case terminated.




Dated: July 17, 2019                                          ____________________________
                                                              Robert M. Dow, Jr.
                                                              United States District Judge



                                                 16
